Ryan, C.
Mary Shafer brought this action in the district court of Kearney county against- the appellees herein to procure a decree canceling a deed executed by herself, with her husband, to the firm of Green & Shipman, and to have set aside a deed made by said firm to E. O. Hostetler. Prom the judgment, which denied the relief prayed, she has appealed to this court.
It is urged that there are presented two questions, of which the first is whether or not the lot conveyed was at the time of such conveyance a homestead; and second, whether or not appellant ivas then of sound mind. It is not questioned that she signed the deed and acknowledged it, if she was mentally capable of such acts, so *72that in reality it is immaterial whether the lot at the time was a homestead or not. There is, therefore, in this case but one question, and that is whether or not, when appellant joined her husband in executing and acknowledging the deed, she was of sound mind. This question was one of fact, settled adversely to her by the district court upon fairly conflicting evidence. The judgment is therefore
Affirmed.